Citation Nr: 1046821	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss disability.


REPRESENTATION

Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 
1972.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks a compensable initial rating for bilateral 
hearing loss.  

At the Veteran's most recent VA examination, conducted in June 
2007, the examiner did not have the claims file or access to any 
medical records, and did not record any aspect of the medical 
history of the Veteran's bilateral hearing loss disability.  
Additionally, the Veteran has described his bilateral hearing 
loss as a severe problem for him, but the June 2007 VA examiner 
provided no opinion as to the functional effects of this 
disability on the Veteran's ordinary activities of daily life.  
Rather, the June 2007 VA examination report consists solely of 
results of objective test results at the examination.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability under the ordinary conditions of daily life.

In an August 2007 VA Form 9 the Veteran noted that his hearing 
loss had worsened between VA examinations in December 2004 and 
June 2007 and asserted that his hearing loss would continue to 
worsen as time goes by.  In a November 2010 Informal Hearing 
Presentation, the Veteran's representative argued that a new VA 
examination may be warranted to determine whether additional 
hearing loss has occurred since the June 2007 VA examination.  
Generally, where increase in severity since last examination is 
alleged a new VA examination is warranted.  See VAOPGCPREC 11-95.

Based on the above considerations, a new VA examination and 
opinion as to the severity of the Veteran's bilateral hearing 
loss disability and its functional effects on his ordinary 
activities of daily life is required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 4.2.

Additionally, the RO/AMC must seek to obtain any relevant records 
of treatment of the Veteran.  In this regard, the Board notes 
that the December 2004 VA examiner wrote that he had recommended 
that the Veteran be provided hearing aids, and that the Veteran 
agreed with this recommendation.  The VA examiner further 
informed the Veteran that he would be receiving a letter as to 
the date of a VA medical appointment for the purpose of obtaining 
hearing aids from VA.  However, there are no VA records of 
treatment associated with the claims file.  The RO/AMC must seek 
to determine whether the Veteran has since received VA treatment 
for bilateral hearing loss since the December 2004 VA examination 
and if so associate copies of the records of treatment with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that relevant VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his hearing loss disability during the 
period from April 2002 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must seek to obtain 
copies of any relevant records that have not 
been previously obtained from each health 
care provider the Veteran identifies.  

(b) The records sought must include all 
records of VA audiological and ear, nose, and 
throat treatment, to include for the 
prescription and provision of hearing aids 
for the period from December 2004 forward.  
(See December 2004 VA examination report, 
page two.)

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, shall 
schedule the Veteran for a VA examination by a 
clinician with appropriate expertise. 

The purpose of the examination is to determine 
the current severity of the Veteran's service-
connected bilateral hearing loss disability and 
its functional effects on his activities under 
the ordinary conditions of daily life.
 
The following considerations will govern the 
examination:

(a) The claims folder, including all 
relevant medical records, and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

(b)   A VA audiological test must be 
conducted.

(c) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(d)  The examiner must discuss the 
functional effects of the Veteran's 
bilateral hearing loss disability on 
his activities under the ordinary 
conditions of daily life.

(e) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

(f) The examiner is to specifically address 
in his or her conclusion the issue 
contained in the purpose of the 
examination-- to determine the current 
severity of the Veteran's service-connected 
bilateral hearing loss disability and its 
functional effects on his activities under 
the ordinary conditions of daily life. 

3.  Readjudicate the issue on appeal.  

Readjudication must include consideration of 
whether referral to the Director, Compensation 
and Pension, for extraschedular consideration 
is warranted. 

If the benefit sought remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


